Citation Nr: 0931080	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
march fracture, left ankle.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from August 1945 to January 
1946.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran reportedly testified in support of this claim 
during a hearing held at the RO before a Decision Review 
Officer in March 2003.  However, according to the RO, the 
transcript of this hearing does not exist or has been lost.  
The RO informed the Veteran of this fact and, in a written 
statement received in March 2006, the Veteran responded that 
he did not want to testify at another hearing.  The Board 
thus deems this case ready for appellate review.

In November 2006, the Board affirmed the RO's rating 
decision.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2008, the Court issued a Memorandum 
Decision vacating the Board's November 2006 decision and 
remanding the case to the Board for further adjudication 
consistent with the Memorandum Decision.  

In turn, the Board REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran claims entitlement to an increased evaluation for 
his left foot disability.  He alleges that the noncompensable 
evaluation assigned this disability does not accurately 
reflect the severity of his left foot symptomatology, which 
has worsened and is affecting his ankle and knees.  According 
to the Court's Memorandum Decision, additional action is 
necessary before the Board decides this claim.  

During routine training in service, in October 1945, the 
Veteran fractured his left 3rd and 4th metatarsals.  This 
injury necessitated five days of hospitalization, after which 
the Veteran returned to duty and did not express complaints 
associated with the fracture.  On separation examination 
conducted in January 1946, an examiner noted that the Veteran 
had clinically normal feet.  

Following discharge, the Veteran underwent VA examinations 
and received VA and private outpatient treatment; however, 
during examinations and treatment visits, no medical 
professional noted any symptomatology secondary to the in-
service fracture of the metatarsals.  During a VA examination 
conducted in March 2004, the Veteran reported left foot 
symptomatology secondary to an in-service left ankle 
fracture.  In response to this report and without the benefit 
of having reviewed the claims file, which does not 
substantiate the Veteran's report, the examiner noted 
residual left ankle symptomatology.  According to the 
remainder of the record, particularly the opinion of a VA 
examiner who evaluated the Veteran in November 2001 and 
reviewed his claims file, this left ankle symptomatology is 
not related to the in-service fracture of the metatarsals.  
This is the only symptomatology of which the Veteran 
complained since his discharge from service.  

As the Court pointed out in its November 2008 Memorandum 
decision, although VA has obtained a medical opinion ruling 
out a relationship between the Veteran's in-service fractures 
of the left 3rd and 4th metatarsals and his arthritis of the 
ankles and knees and left ankle symptomatology, it has not 
obtained a medical opinion specifically addressing whether 
the Veteran has residual disability from the fractures.  

Based on the foregoing, the Board REMANDS this case for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a compensable evaluation for 
residuals of a march fracture, left 
ankle.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) offer an opinion as to 
whether the Veteran has 
residuals of the in-service 
fractures of his left 3rd and 
4th metatarsals; 

b) if so, identify all such 
residuals; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being 
remanded.  Thereafter, if the benefit 
sought is not granted, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




